DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 7-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazur et al. (US 6,408,616) in view of Hiroshi et al. (JP H0460106), further in view of Bandl-Konrad et al. (US 2006/0153761).
In Reference to Claim 1
(See Mazur, Figures 1-4)
Mazur et al. (Mazur) discloses:
	A system for controlling an aftertreatment assembly, the system comprising: 
a diesel oxidation catalyst (DOC) device (40) configured to receive an exhaust gas (See Mazur, Column 3, Lines 36-40); 
one or more sensors (TC1,TC2) configured to obtain respective sensor data relative to the exhaust gas (See Mazur, Column 3, Lines 36-40); 
a controller in communication with the one or more sensors and having a processor and a tangible, non-transitory memory on which instructions are recorded, execution of the instructions by the processor (See Mazur, Column 2, Lines 13-15 & Column 3, Lines 11-16) causing the controller to: 
obtain the respective sensor data, via the one or more sensors (TC1,TC2), including an outlet temperature of the exhaust gas exiting the DOC device (40) (See Mazur, Column 2, Lines 13-46); 
determine if one or more enabling conditions are met, including reaching a predefined temperature range in the DOC device (40) (See Mazur, Column 2, Lines 7-13); 

when the event has ended, determine an exotherm index based at least partially on the respective sensor data for an observation window immediately after the event (See Mazur, Column 2, Lines 13-46); and 
control operation of the aftertreatment assembly based at least partially on the exotherm index. (See Mazur, Column 2, Lines 46-57).
Mazur discloses the claimed invention except:
	a diesel particulate filter downstream of the DOC device; wherein the event is a rich event which is induced immediately after a regeneration cycle of the diesel particulate filter; and controlling the air-fuel ratio during the rich event.
	Hiroshi et al. (Hiroshi) discloses deterioration determination device for an exhaust aftertreatment element utilizing a heat releasing profile. (See Hiroshi, Paragraph [0001], Lines 13-14). Hiroshi discloses using exhaust gas in the rich side (i.e.-<1.00) by maintaining an air-fuel ratio. (See Hiroshi, Paragraph [0001], Lines 58-71).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the exhaust gas constant HC concentration rich of stoichiometric (i.e.-lambda<1.00), which includes 0.95-0.98, as taught by Hiroshi, as both references are directed towards utilizing heat release to determine the deterioration of an exhaust aftertreatment device. One of ordinary skill in the art would have recognized that utilizing a rich ratio air-fuel ratio control of fuel to exhaust gas would allow for accurate determination of heat raising to properly determine the exotherm and deterioration state of the catalyst.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the DPF of Bandl downstream of the DOC device of Mazur, as both references are directed towards an exhaust aftertreatment system with a DOC device. One of ordinary skill in the art would have recognized that the DPF of Bandl would have filtered out harmful particulates from the exhaust. (See Bandl, Paragraph [0041]). Additionally, one of ordinary skill in the art would have recognized that inducing the rich event after a regeneration cycle would ensure that excess heat is not created causing an unwanted or runaway regeneration of the DPF.

In Reference to Claim 2
(See Mazur, Figures 1-4)
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
	wherein: the exotherm index is based at least partially on a difference between the outlet temperature and an inlet temperature of the exhaust gas exiting and entering the DOC device (40), respectively. (See Mazur, Column 2, Lines 13-46).

In Reference to Claim 3
(See Mazur, Figures 1-4)
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:


In Reference to Claim 4
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
	Wherein the predetermined lambda value is between 0.95 and 0.98, inclusive.  (See Hiroshi, Paragraph [0001], Lines 58-71).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the exhaust gas constant HC concentration rich of stoichiometric (i.e.-lambda<1.00), which includes 0.95-0.98, as taught by Hiroshi, as both references are directed towards utilizing heat release to determine the deterioration of an exhaust aftertreatment device. One of ordinary skill in the art would have recognized that utilizing a rich ratio air-fuel ratio control of fuel to exhaust gas would allow for accurate determination of heat raising to properly determine the exotherm and deterioration state of the catalyst.

In Reference to Claim 5
(See Mazur, Figures 1-4)
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
	wherein: the one or more enabling conditions include the exhaust gas having a predefined minimum exhaust flow rate (See Mazur, Column 2, Lines 7-12); and 
	The Examiner notes that an enabling condition is a minimum exhaust flow rate of idling. (i.e.-at least the engine running).


In Reference to Claim 7
(See Mazur, Figures 1-4)
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
	wherein controlling operation of the aftertreatment assembly includes: comparing the exotherm index to a calibrated threshold index; and generating a diagnostic signal, via the controller, when the exotherm index falls below the calibrated threshold index. (See Mazur, Column 2, Lines 46-57).

In Reference to Claim 8
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
	an engine (44) configured to produce the exhaust gas. (See Mazur, Column 3, Lines 36-48); wherein controlling operation of the aftertreatment assembly includes commanding the engine to reduce production of the exhaust gas when the exotherm index falls below the calibrated threshold index.
Hiroshi discloses controlling operation of the aftertreatment assembly includes commanding the engine to reduce production of the exhaust gas when the exotherm index falls below the calibrated threshold. (See Hiroshi, Paragraph [0001], Lines 190-192).


In Reference to Claim 9
(See Mazur, Figures 1-4)
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
	wherein: the calibrated threshold index is selected to distinguish between respective data sets characterizing unacceptable devices and acceptable devices relative to a predefined limit. (See Mazur, Column 2, Lines 46-57 & Column 3, Lines 1-14).

In Reference to Claim 10
(See Mazur, Figures 1-4)
Mazur discloses:
	A method for controlling operation of an aftertreatment assembly having one or more sensors (TC1,TC2), a diesel oxidation catalyst (DOC) device configured to receive an exhaust gas, and a controller having a processor and a tangible, non-transitory 
obtaining respective sensor data, via the one or more sensors (TC1,TC2), including an outlet temperature of the exhaust gas exiting the DOC device (40) (See Mazur, Column 2, Lines 13-46); 
determining if one or more enabling conditions are met, including reaching a predefined temperature range in the DOC device (40), via the controller (See Mazur, Column 2, Lines 7-13);  
inducing a event targeting a predetermined range of a lambda value for a predefined maximum time duration, via the controller (See Mazur, Column 2, Lines 13-46); 
when the event has ended, determining an exotherm index based at least partially on the respective sensor data for an observation window immediately after the event, via the controller (See Mazur, Column 2, Lines 13-46); and 
controlling operation of the aftertreatment assembly based at least partially on the exotherm index, via the controller. (See Mazur, Column 2, Lines 46-57).
Mazur discloses the claimed invention except:
	a diesel particulate filter downstream of the DOC device; wherein the event is a rich event which is induced immediately after a regeneration cycle of the diesel particulate filter; and controlling the air-fuel ratio during the rich event.
	Hiroshi et al. (Hiroshi) discloses deterioration determination device for an exhaust aftertreatment element utilizing a heat releasing profile. (See Hiroshi, Paragraph [0001], 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the exhaust gas constant HC concentration rich of stoichiometric (i.e.-lambda<1.00), which includes 0.95-0.98, as taught by Hiroshi, as both references are directed towards utilizing heat release to determine the deterioration of an exhaust aftertreatment device. One of ordinary skill in the art would have recognized that utilizing a rich ratio air-fuel ratio control of fuel to exhaust gas would allow for accurate determination of heat raising to properly determine the exotherm and deterioration state of the catalyst.
	Bandl-Konrad et al. (Bandl) discloses an exhaust aftertreatment system with a DOC device. (See Bandl, Abstract). Bandl discloses a diesel particulate filter (DPF) downstream of a DOC device  (See Bandl, Paragraph [0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the DPF of Bandl downstream of the DOC device of Mazur, as both references are directed towards an exhaust aftertreatment system with a DOC device. One of ordinary skill in the art would have recognized that the DPF of Bandl would have filtered out harmful particulates from the exhaust. (See Bandl, Paragraph [0041]). Additionally, one of ordinary skill in the art would have recognized that inducing the rich event after a regeneration cycle would ensure that excess heat is not created causing an unwanted or runaway regeneration of the DPF.

In Reference to Claim 11
(See Mazur, Figures 1-4)
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
	determining the exotherm index at least partially as a difference between the outlet temperature and an inlet temperature of the exhaust gas exiting and entering the DOC device (40), respectively. (See Mazur, Column 2, Lines 13-46).

In Reference to Claim 12
(See Mazur, Figures 1-4)
Mazur discloses:
	determining the exotherm index at least partially as a modeled heat release profile of the exhaust gas in the DOC device (40). (See Mazur, Column 2, Lines 13-46).

In Reference to Claim 13
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
	Wherein the predetermined lambda value is between 0.95 and 0.98, inclusive.  (See Hiroshi, Paragraph [0001], Lines 58-71).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the exhaust gas constant HC concentration rich of stoichiometric (i.e.-lambda<1.00), which includes 0.95-0.98, as taught by Hiroshi, as both references are directed towards utilizing heat release to determine the deterioration of an exhaust aftertreatment device. One of ordinary skill in the art would have recognized that utilizing a rich ratio air-fuel ratio control of fuel to 

In Reference to Claim 14
(See Mazur, Figures 1-4)
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
	further comprising: selecting the one or more enabling conditions to include the exhaust gas having a predefined minimum exhaust flow rate (See Mazur, Column 2, Lines 7-12); and 
	The Examiner notes that an enabling condition is a minimum exhaust flow rate of idling. (i.e.-at least the engine running).
determining if at least one aborting condition is met when the rich event has ended and abandon the determining of the exotherm index if the least one aborting condition is met. (See Mazur, Column 3, Lines 7-10; w/respect to cancellation of testing).

In Reference to Claim 16
(See Mazur, Figures 1-4)
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
	wherein controlling operation of the aftertreatment assembly includes: comparing the exotherm index to a calibrated threshold index; and generating a diagnostic signal, via the controller, when the exotherm index falls below the calibrated threshold index. (See Mazur, Column 2, Lines 46-57).

In Reference to Claim 17
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
	an engine (44) configured to produce the exhaust gas. (See Mazur, Column 3, Lines 36-48); wherein controlling operation of the aftertreatment assembly includes commanding the engine to reduce production of the exhaust gas when the exotherm index falls below the calibrated threshold index.
Hiroshi discloses controlling operation of the aftertreatment assembly includes commanding the engine to reduce production of the exhaust gas when the exotherm index falls below the calibrated threshold. (See Hiroshi, Paragraph [0001], Lines 190-192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reduced the production of exhaust gas when the index exceeded an allowable threshold as taught by Hiroshi, as both references are directed towards utilizing heat release to determine the deterioration of an exhaust aftertreatment device. One of ordinary skill in the art would have recognized that reducing the exhaust gas flow when the catalyst is determined to be deteriorated would prevent unwanted emissions from a degraded catalyst. (See Hiroshi, Paragraph [0001], Lines 190-193).

In Reference to Claim 18
(See Mazur, Figures 1-4)
The Mazur-Hiroshi combination as modified by Bandl-Konrad discloses:
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.